Citation Nr: 1236670	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-20 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty for training from June 17, 1998, to October 21, 1998, and on active duty from August 9, 2001, to April 5, 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A Travel Board hearing was held in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In July 2011, the Board denied the claim of entitlement to a total disability rating based on individual unemployability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court).  In February 2012, the Court ordered the granting of a Joint Motion for Remand, vacating the Board decision and remanding the matter for further proceedings consistent with the Motion.

The issues of entitlement to service connection for a cervical spine disorder secondary to the service-connected lumbar spine disability and entitlement to increased ratings for lumbar spine, right hip, and left lower extremity radiculopathy have been raised, appear to be undergoing development, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Joint Motion for remand reflects that the Board should have assessed and discussed how the Veteran's educational level and occupational history relate to his employability.  The RO should address this matter in adjudicating the claim as a matter of initial consideration.

A January 2012 letter from the RO to the Veteran reflects that he has raised the issues of entitlement to service connection for a cervical spine disorder secondary to the service-connected lumbar spine disability.  Initial development appears to have started on those issues.  Appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability must be deferred because the service connection issue is inextricably intertwined and must first be addressed by the RO.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In a September 2012 statement, the Veteran reported that he underwent a VA examination in June 2012 regarding the above-mentioned service connection and increased rating claims.  He has argued with the adequacy of this examination.  Therefore, a temporary claims file apparently exists and should be associated with the appellant's claims folder.  This examination should be reviewed with regard to the instant issue.

The last examination addressing employability was completed in December 2010.  By filing the increased claims, the Veteran has claimed that his service-connected disabilities have worsened.  The appellant also argues that his medications for his service-connected disabilities causes concentration problems affecting his employability.  This assertion has not been addressed by a VA examiner.  In light of the above, another VA examination is necessary.

The Veteran has been treated at the Memphis VA Medical Center and the Smithville VA community-based outpatient clinic.  Treatment records dated thru January 2007 have been obtained, and the RO should obtain all records from those facilities since February 2007.

The Veteran claims that he has been unemployable since January 2003.  The February 2009 development letter did not explicitly ask him to identify all treatment for his service-connected disabilities.  The RO should ask the appellant to identify all treatment for his service-connected disabilities since January 2003.

Finally, the Veteran's service-connected disabilities are rated as 60 percent disabling.  The claimant asserts that he injured his right hip at the same time as his low back when he fell off a tank in January 2003.  A March 2005 service treatment record shows that it was noted that the appellant sustained multiple injuries, including the right hip fracture, from a fall from a tank.  A report of an April 2005 physical examination shows that the examiner commented that the Veteran fell off a tank in January 2003 and sustained a fracture of his right hip.  The September 2005 Medical Evaluation Board report reflects a reporting of a history of the hip injury occurring in January 2003.  The Board finds that the service-connected disabilities resulted from a common etiology or a single accident and that therefore the service-connected disabilities are one disability for purposes of 38 C.F.R. § 4.16 (2012).  Thus, 38 C.F.R. § 4.16(a) and not 38 C.F.R. § 4.16(b) would seem applicable in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must associate the Veteran's temporary claims file with his claims folder and review the temporary claims file to see what records are in that file.

2.  Thereafter, The RO must ask the Veteran to identify all treatment for his lumbar spine, right hip, and his left lower extremity neurological disabilities since January 2003.  Regardless of the appellant's response, the RO must attempt to obtain all records from the Memphis VA Medical Center and the Smithville VA community-based outpatient clinic from February 2007 to the present.  The RO should associate any obtained records with the Veteran's claim folder that are not already of record because they are in the temporary claims file.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his representative should also be notified of VA's inability to obtain the records.  

3.  Thereafter, the Veteran must be afforded a VA examination to include orthopedic, neurological, and scar findings and determine whether he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to status post laminectomy of the lumbar spine, degenerative joint disease/post-traumatic osteonecrosis of the right hip, lower lumbar spine scar, and radiculopathy of the left lower extremity.  The examiner should comment on whether the side effects of the medications the Veteran takes for treatment of these disabilities impacts his cognitive abilities and his employability.  The examiner should describe all functional limitations caused by the service connected disorders and the medication taken therefore, to the extent pertinent.  A complete rationale for any opinion offered must be provided.

4.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once

5.  The RO must adjudicate the claims of entitlement to service connection for a cervical spine disorder secondary to the service-connected lumbar spine disability, if the RO has not already done so, as well as any other claim that the appellant presents for service connection.  The Veteran is hereby informed that the Board will only exercise appellate jurisdiction over any new claim of entitlement to service connection if he perfects a timely appeal.

6.  Thereafter, the RO must readjudicate the issue on appeal.  The RO must assess and discuss how the Veteran's educational level and occupational history relate to his employability and adjudicate the claim under 38 C.F.R. § 4.16(a).  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




